DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 10/11/2022. Claims 1-2,4-6 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 10/11/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-2,4-6  have been examined. Claims 3 and 7 have been cancelled. 

Response to Arguments
Applicant's arguments filed 10/11/2022  have been fully considered as follows:
Applicant’s arguments with respect to claim 1 state that
“Both instant application and Liu use the radix-22SDF algorithm. However, the data bit width of each SDF unit of the FFT module of instant application is fixed, for example, as shown in FIG. 4. However, in Liu's disclosure, the output bit width of each layer of SDF units is algorithmically designed, and the ALD and DLD algorithms proposed by him are used to calculate and adjust the bit width of each layer (Part IV of Liu's disclosure), the bit width of each layer is calculated by his algorithm. However, such a design will inevitably bring about the problem of precision loss while reducing the bit width. Therefore, Liu's approximate calculation of FFT will cause errors, but instant application will not cause errors.”
	
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the bit width of each layer is calculated by his algorithm. However, such a design will inevitably bring about the problem of precision loss while reducing the bit width. Therefore, Liu's approximate calculation of FFT will cause errors, but instant application will not cause errors”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s further arguments with respect to claim 1 state that
“In addition, Liu is an FPGA implementation, "all components including memories and
complex multipliers are implemented by look-up tables (LUTs) and Flip-Flops (FFs)", which is completely different from an ASIC implementation. There is no circuit-level optimization in Liu's disclosure. On the other hand, instant application has a detailed design for the circuit and storage size of the FFT, such as the description in the FFT module. Our special design for storage (sequentially halving the memory size, etc.) keeps the hardware cost as low as possible.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “which is completely different from an ASIC implementation or special design for storage (sequentially halving the memory size, etc.) keeps the hardware cost as low as possible”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s further arguments with respect to claim 1 state that
“The BAIREDDY discloses how to implement a radix-2 FFT circuit as following figure. But this is the base-2 circuit. Instant application are using radix 22FFT… As shown in the red circle in the figure below. The innovation of this is that each layer only needs to store a general amount of data, reducing the storage size. Since the data is entered serially, the stored half of the data waits for the other half of the data to arrive, and then calculates.”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “. The innovation of this is that each layer only needs to store a general amount of data, reducing the storage size. Since the data is entered serially, the stored half of the data waits for the other half of the data to arrive, and then calculates”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant's arguments have been fully considered but they are not persuasive and therefore, the rejections of Claim 1 under 35 U.S.C. 103 are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 10/11/2022  , Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claim 1 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claim 1 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Claim Objections
Claim 1 objected to because of the following informalities:  correcting the antecedent reference to low-bit part and high-bit part of the input data.  Also, the amendment describing the butterfly operation is specific to the FFT module, so if it can be appropriately amended following an FFT module instead of following a DCT module as the butterfly operations are specific to the FFT module.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pre-emphasis module, framing and windowing module, FFT module, Mel filtration module and DCT module in claims 1, 2 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, Q. Liao, F. Qiao, et. al. , "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 (hereinafter Liu et al )in view of J. S. P. Giraldo, et. al., "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 (hereinafter Giraldo).

    PNG
    media_image1.png
    339
    820
    media_image1.png
    Greyscale
Regarding claim 1, Liu teaches a serial FFT-based low-power MFCC speech feature extraction circuit, comprising: a pre-emphasis module for preprocessing an input speech sequence by subtracting previous data of an adjacent time from input data and accumulating a value obtained by shifting previous data rightwards by 4 bits (see Liu, pg. 4736 sect. VI A Fig. 15 Pre-emphasis , Fig. 1 Radix-4 Commutator is interpreted as the subtracting of previous data of adjacent time and shifting previous data rightwards by 4 bits, see also Liu, Fig. 5); a framing and windowing module for performing framing and windowing operations on the pre-processed speech sequence by cutting a long audio into several frames ( see Liu, pg. 4736 sect. VI A Fig. 15 Framing, Hamming Window is interpreted as framing and windowing by cutting a long audio into several frames); an FFT module for converting a time-domain signal of one frame into a frequency-domain signal by performing Fourier transform layer by layer and packet by packet on the sequence data subjected to framing and windowing operations and then outputting complex data subjected to bit permutation, wherein each layer of the Fourier transform performs two times of serial packeting and then butterfly operation on the input data, to output a product of the last butterfly operation output data and a twiddle factor to a next layer of the Fourier transform (see Liu, pg. 4729 Fig. 2. - (BU2I/II: radix-2 Butterfly Unit type I/II, W: Twiddle Factors); a Mel filtration module for performing a Mel filtration operation on a frequency-domain signal of each frame by extracting an energy value of a complex output by the FFT module and performing multi-stage Mel filtration on the energy value to obtain a Mel value (see Liu, pg. 4736 sect. VI A Fig. 15 Mel Filter); wherein performing butterfly operation on the input data packet by packet by each layer of the Fourier transform comprises setting a high-bit part of the input data as a first data set, setting a low-bit part of the input data as a second data set, performing the first butterfly operation on the first data set and the second data set, then updating the first data set to be low-bit data of a first butterfly operation result, packeting the first butterfly operation result, then performing the second butterfly operation, and outputting a second butterfly operation result(see Liu, Fig. 5, Butterfly unit and the Ram is interpreted as the butterfly operation); the FFT module comprises N/2 radix-22 single delay feedback units sequentially connected in series, N = log2 T, T being the number of data contained in each frame of the speech sequence, and each radix-22 single delay feedback unit (see Liu, Fig. 2, pg. 4728 sect. I, Section IV presents the details of the two proposed word  length selection algorithms and presents more fine-grained approximate designs for R22SDF and 2D FFT) comprising :
a first butterfly operation unit and a storage unit thereof, wherein an input end of the first butterfly operation unit is connected to the speech sequence subjected to the framing and windowing operation or output data of the previous radix-22 single delay feedback unit, a high- bit part of the input data is cached in the storage unit of the butterfly operation unit, the high- bit part and a low-bit part of the input data are subjected to the first butterfly operation, then the data in the storage unit of the butterfly operation unit is updated to be a low-bit part of a first butterfly operation result, and a high-bit part of the first butterfly operation result is output to a second butterfly operation unit(see Liu, Fig. 2 Stage 1 BU2I interpreted as low-bit part of the input data and high-bit part of input data of butterfly operation, see also Fig. 5 shows the delay); the second butterfly operation unit and a storage unit thereof, wherein a high-bit part of the input data is cached in the storage unit of the butterfly operation unit, the high-bit part and a low-bit part of the input data are subjected to the second butterfly operation, then the data in the storage unit of the butterfly operation unit is updated to be a low-bit part of the second butterfly operation result, and the second butterfly operation result is output to a multiplying unit (see Liu, Fig. 2 Stage 1 BU2II interpreted as second butterfly operation, see also Fig. 5); and the multiplying unit for performing a multiplication on the result of the second butterfly operation and the twiddle factor see Liu, Fig. 2 Stage 1 W1(n) interpreted as multiplying with Twiddle Factor), see also Fig. 5 shows the delay).
However, Liu fails to teach a logarithm taking module for performing compressed representation on data of filter sets by taking a logarithm value on the Mel value with 2 as a base through a lookup table; and a DCT module for performing DCT on the logarithm value of the Mel value with 2 as the base by multiplying the input data and a cosine coefficient; 
	However, Giraldo teaches a logarithm taking module for performing compressed representation on data of filter sets by taking a logarithm value on the Mel value with 2 as a base through a lookup table (see Giraldo, pg. 1, col. 1 After the DFT, mel-shaped bandpass filtering is performed. To enable storage of all twiddle factors and mel weights on chip, the sparse mel weights are compressed with position encoding) and a DCT module for performing DCT on the logarithm value of the Mel value with 2 as the base by multiplying the input data and a cosine coefficient (see Giraldo, pg. 2, Fig. 3 DCT block and 1024 entry Logarithm LUT).
Liu and Giraldo  are considered to be analogous to the claimed invention because they relate to designs of Fast Fourier Transformation (FFT) circuit for speech processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu on mfcc extraction implementations for speech recognition system with the sound detection and feature extraction DCT teachings of Giraldo to reduce parameter storage memory (see Giraldo, pg. 1 col. 2).
Regarding claim 2, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. Liu further teaches wherein preprocessing the input speech sequence by the pre-emphasis module specifically comprise subtracting a previous time data from a current time data of the input speech sequence and then accumulating a value acquired by shifting the previous time data rightwards by 4 bits so as to acquire a preprocessed speech signal (see Liu, pg. 4736 sect. VI A Fig. 15 Pre-emphasis , Fig. 1 Radix-4 Commutator is interpreted as the subtracting of previous data of adjacent time and shifting previous data rightwards by 4 bits, see also Liu, Fig. 5). 
Regarding claim 4, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. Liu further teaches wherein performing multi-stage Mel filtration on the energy value to obtain a Mel value specifically comprises performing multiplication-accumulation on the energy value and a function value of a multi-stage Mel filter (see Liu, pg. 4728 sect I and Fig. 2 and Fig. 15 Fine-grained approximate designs using a radix-4 algorithm but implemented by radix-2 butterfly units with Single-path Delay Feedback (R22SDF) and twodimensional (2D) FFTs are studied; interpreted as multistage Mel filtration on energy value).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, et. al., "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 in view of J. S. P. Giraldo, et. al., "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 further in view of Këpuska, et. al.. (2013). Front-end of Wake-Up-Word Speech Recognition System Design on FPGA. J Telecommun Syst Manage 2: 108. 
Regarding claim 5, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein taking the logarithm value on the Mel value with 2 as the base though the lookup table specifically comprises taking a digit , where the highest bit "1" appears, of the Mel value as the logarithm value with 2 as the base. 
However, Këpuska teaches wherein taking the logarithm value on the Mel value with 2 as the base though the lookup table specifically comprises taking a digit , where the highest bit "1" appears, of the Mel value as the logarithm value with 2 as the base (see Këpuska, pg. 5, col. 2 , DCTs are equivalent to DFTs of roughly twice the length, operating on real data with even symmetry (since the Fourier transform of a real and even function is real and even). A DCT computes a sequence of data points in terms of summation of cosine functions oscillating at various frequencies. The idea of performing DCT on Mel Scale is motivated by extraction of the speech frequency domain characteristics. DCT module reduces the speech signal’s redundant information, and reaches the aim of regulating the speech signal into feature coefficients with minimal dimensions; real and even interpreted as taking the logarithm value on the Mel value with 2 as the base though the lookup table specifically comprises taking a digit , where the highest bit "1" appears, of the Mel value as the logarithm value with 2 as the base).
Liu, Giraldo and Këpuska are considered to be analogous to the claimed invention because they relate to implementations of Fast Fourier Transformation (FFT) circuits. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Giraldo on MFCC feature extraction implementations for speech recognition system with the enhanced MFCC teachings of Këpuska for relatively low resource usage with a reasonably high level of performance (see Këpuska, pg. 1, col. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over W. Liu, et. al., "Approximate Designs for Fast Fourier Transform (FFT) With Application to Speech Recognition," in IEEE Transactions on Circuits and Systems I: Regular Papers, vol. 66, no. 12, pp. 4727-4739, Dec. 2019 in view of J. S. P. Giraldo, et. al., "18μW SoC for near-microphone Keyword Spotting and Speaker Verification," 2019 Symposium on VLSI Circuits, 2019, pp. C52-C53 further in view of V. B. Saambhavi, et. al., "Design of feature extraction circuit for speech recognition applications," TENCON 2012 IEEE Region 10 Conference, 2012, pp. 1-5.
Regarding claim 6, Liu in view of Giraldo teach the serial FFT-based low-power MFCC speech feature extraction circuit according to claim 1. However, fail to teach wherein performing DCT on the logarithm value of the Mel value with 2 as the base specifically comprises multiplying the logarithm value of the Mel value with 2 as the base and a cosine coefficient and then performing accumulation. 
However, Saambhavi teaches wherein performing DCT on the logarithm value of the Mel value with 2 as the base specifically comprises multiplying the logarithm value of the Mel value with 2 as the base and a cosine coefficient and then performing accumulation  (see Saambhavi, pg. 3, section III C & D, One of the ways of designing the hardware unit for logarithm calculation is through the look-up table (LUT) implementation, which is followed in this project. This method has been detailed in [6]. Any number, a, can be written as shown in Eq. (3), where p is an integer (called the power-value) and N is called the normalized value which is between 0.5 and 1.0 and The logarithms of the Mel-scaled spectral coefficients are stored in the memory and accessed by the processor for the calculation of the final Mel frequency cepstral coefficients. This is done by taking the discrete cosine transform of the logarithm of the ear-magnitudes).
Liu, Giraldo and Saambhavi are considered to be analogous to the claimed invention because they relate to implementations of Fast Fourier Transformation (FFT) circuits for speech recognition application. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Liu and Giraldo on MFCC feature extraction implementations for speech recognition system with the enhanced MFCC teachings of hardware unit for logarithm calculation of Saambhavi to reduce the computations involved in finding the Mel-filtered energy spectrum (see Saambhavi, pg. 1 col. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et. al. (US Patent 11,221,397) teaches Radix-2 Single-Delay Feedback (R2SDF) pipelined hardware architecture (see Gupta, col 2, lines 38-57).
Balakrishnan et. al. ( US Patent Application Publication 2006/0167964) teaches a novel radix-2 pipelined architecture can be implemented in a 2.times.2 multi-input multi-output (MIMO) Orthogonal Frequency Division Multiplexing (OFDM) system (see Balakrishnan, [0022]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/            Examiner, Art Unit 2656                                                                                                                                                                                            /BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656